Case: 21-30734    Document: 00516201881       Page: 1    Date Filed: 02/14/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                               ___________                         FILED
                                                            February 14, 2022
                                No. 21-30734                    Lyle W. Cayce
                               ___________                           Clerk

   State of Louisiana; State of Montana; State of
   Arizona; State of Alabama; State of Georgia; State of
   Idaho; State of Indiana; State of Mississippi; State of
   Oklahoma; State of South Carolina; State of Utah;
   State of West Virginia; Commonwealth of Kentucky;
   State of Ohio,

                                                        Plaintiffs—Appellees,

                                    versus

   Xavier Becerra, Secretary, U.S. Department of Health and Human
   Services; United States Department of Health and Human
   Services; Chiquita Brooks-Lasure; Centers for
   Medicare and Medicaid Services,

                                         Defendants—Appellants.
                 ______________________________

                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 3:21-CV-3970
                 ______________________________

   Before Southwick, Graves, and Costa, Circuit Judges.
Case: 21-30734      Document: 00516201881           Page: 2   Date Filed: 02/14/2022




                                     No. 21-30734


   Per Curiam:*
          The plaintiffs in this case, who are appellees here, have filed what they
   label an emergency motion to allow the district court to grant leave to amend
   the complaint that challenges one of the federal COVID-19 vaccine
   mandates. A central part of the motion is that the case be returned to district
   court for new proceedings and new relief. The district court’s preliminary
   injunction blocking enforcement of the mandate is already on appeal here —
   an injunction that the Supreme Court earlier stayed.
          We give some background to explain why a motion regarding the
   amendment of the complaint had to be filed here. To do so, we first
   summarize what has occurred in the case so far, including the recent district
   court proceedings to start the process of amending the complaint. Next, we
   discuss the procedural rules that plaintiffs-appellees invoke not only to
   authorize the amendments but also to return the case to the district court
   over the objection of the defendants-appellants. Finally, we examine two
   proposed amendments and decide whether to permit them.
          Crucially, the core of the plaintiffs’ motion is to receive authority to
   renew their challenge to the mandate based on a new alleged constitutional
   defect, an allegation that could have been made originally, and, indeed,
   imperfectly was. We do not authorize any amendments to the complaint.
          I. Procedural background
          This case is before us as an interlocutory appeal from a preliminary
   nationwide injunction that prevented enforcement of one of the federal
   COVID-19 vaccine mandates. This mandate was issued by the Centers for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30734      Document: 00516201881            Page: 3     Date Filed: 02/14/2022




                                      No. 21-30734


   Medicare and Medicaid Services (“CMS”) on November 5, 2021, and
   applies to certain healthcare workers. We earlier stayed the effect of the
   injunction outside of the 14 states who were plaintiffs in the suit. Louisiana v.
   Becerra, 20 F.4th 260, 264 (5th Cir. 2021). On January 13, 2022, the United
   States Supreme Court stayed the injunction in its entirety, concluding that
   the defendants had shown a likelihood of ultimate success in having the
   injunction overturned. Biden v. Missouri, 142 S. Ct. 647, 654–55 (2022). The
   appeal resolving the merits of the preliminary injunction is pending in this
   court. The defendants have filed their brief, and the plaintiffs’ response is
   due on March 2, 2022.
          Presumably reacting to the Supreme Court’s prediction that the
   injunction as issued would not survive appellate scrutiny, the plaintiffs on
   February 4, 2022, moved in district court for authority to file a second
   amended complaint. Two proposed amendments are at issue in the present
   motion. One amendment would add a challenge to new CMS guidance
   issued on January 25, 2022, that plaintiffs described as “new agency action
   incorporating and extending the challenged CMS vaccine mandate against an
   additional category of state employees.” The plaintiffs refer to the guidance
   as a “Surveyor Vaccine Mandate.” The amended complaint also would add
   the constitutional claim that the vaccine mandates challenged in this suit
   violate the Anti-Commandeering Doctrine.
          The defendants in district court responded that the district court had
   no authority to amend the complaint because of the pending appeal in this
   court. The civil and appellate rules, though, provide a means for seeking such
   authority from this court. Those rules are our next subject.
          II. District court indicative ruling, and possible circuit court remand
          To set the stage, we remind that there has been no final judgment in
   the district court, only a grant of a preliminary injunction and then the taking




                                            3
Case: 21-30734          Document: 00516201881                Page: 4       Date Filed: 02/14/2022




                                            No. 21-30734


   of an interlocutory appeal under 28 U.S.C. Section 1292(a). “An appeal from
   the grant or denial of a preliminary injunction does not divest the trial court
   of jurisdiction or prevent it from taking other steps in the litigation while the
   appeal is pending.” Wright, Miller, and Kane, 11A Federal
   Practice & Procedure § 2962 (3d ed. 2021). Further, while an appeal
   of an injunction is pending, the district court may “suspend, modify, restore,
   or grant an injunction” to secure the opposing party’s rights.
   Fed. R. Civ. P. 62(d) (repeating the language of Section 1292(a)(1)). This
   court has interpreted such language as meaning that a “district court may not
   alter the injunction once an appeal has been filed except to maintain the status
   quo.” Coastal Corp. v. Texas Eastern Corp., 869 F.2d 817, 819 (5th Cir. 1989).
           This court has on a few occasions considered a plaintiff’s amending of
   the complaint while an appeal is occurring. In one case, a plaintiff took an
   interlocutory appeal from denials of immunity to defendant officials in a
   Section 1983 case. Wooten v. Roach, 964 F.3d 395, 401 (5th Cir. 2020). While
   the appeal was pending, the plaintiff amended her complaint in a manner that
   affected an aspect of the case being considered on appeal. Id. at 403. A
   district court has no authority to “alter the status of [a] case as it rests before
   the Court of Appeals.” Id. (quoting Coastal Corp., 869 F.2d at 820). 1
           Wooten is an example of the following principles. On the one hand, “a
   district court is divested of jurisdiction upon the filing of the notice of appeal
   with respect to any matters involved in the appeal. However, where an
   appeal is allowed from an interlocutory order, the district court may still
   proceed with matters not involved in the appeal.” Taylor v. Sterrett, 640 F.2d


   1
    Our decision in Wooten relied on a three-decade earlier opinion in which we held that during the
   pendency of an interlocutory appeal by defendants, the district court did not have jurisdiction to
   allow an amendment to the complaint that would “alter the status of the case” before the appellate
   court. Wooten, 964 F.3d at 403–04 (discussing Dayton Indep. Sch. Dist. v. U.S. Mineral Prods. Co.,
   906 F.2d 1059, 1063 (5th Cir. 1990)).




                                                   4
Case: 21-30734      Document: 00516201881          Page: 5   Date Filed: 02/14/2022




                                    No. 21-30734


   663, 667–68 (5th Cir. 1981). Error occurs when the “amended pleading . . .
   alter[s] the status of the appeal.” Wooten, 964 F.3d at 404.
          When a district court does not have authority to grant a particular
   motion during the pendency of an appeal, one of the court’s options is to
   “state either that it would grant the motion if the court of appeals remands
   for that purpose or that the motion raises a substantial issue.” Fed. R. Civ.
   P. 62.1. In this case, the district court on February 9, 2022, entered an order
   stating that it did not have jurisdiction to grant the motion to amend.
   Nonetheless, it indicated it would grant the motion in part:
          in the event the United States Court of Appeals for the Fifth
          Circuit sees fit to remand the matter to this Court for
          disposition, it would GRANT the Plaintiff States’ Motion for
          Leave to File Second Amended, Supplemental, and Restated
          Complaint only with regard to the issues of the alleged
          Surveyor Vaccine Mandate, and the alleged violation of the
          Anti-Commandeering Doctrine.
          Having received an “indicative ruling” from the district court,
   plaintiffs have now come to us with their emergency motion. Under Federal
   Rules of Appellate Procedure 12.1(a) and (b), once a movant notifies this
   court of an indicative ruling, we have authority to remand so that such an
   order can be entered. Key for the plaintiffs on their motion now is that they
   seek more than just an amended complaint. They wish the district court to
   be granted authority to consider relief both against the Surveyor Vaccine
   Mandate and against the November mandate based on their new
   constitutional theory. Though bold, the plaintiffs are not without some
   support in the appellate rules for their request. We have the option not only
   to remand to allow the order to be entered while retaining jurisdiction here,
   but we also may dismiss the appeal to allow the case to proceed without
   limitation in district court. Fed. R. App. P. 12.1(b).




                                         5
Case: 21-30734      Document: 00516201881           Page: 6    Date Filed: 02/14/2022




                                     No. 21-30734


          What the plaintiffs actually seek is candidly revealed in their reply
   brief on the motion to remand. They want the district court to be able again
   to consider blocking the entire vaccine mandate. In the proposed amended
   complaint is a request for an order “[t]olling the Mandates’ compliance
   deadlines pending judicial review.” The district court did not indicate that
   it would, or would not, enter such an order. The unstated emergency nature
   of the motion seems to be that the district court should be authorized to
   consider a new injunction (or “tolling”) to be entered immediately before the
   vaccine mandates go into effect or, failing that, as soon thereafter as possible.
          III. The two amendments
                 A. Anti-commandeering doctrine
          The plaintiffs are seeking to add to their complaint that the vaccine
   mandate relevant here violates the anti-commandeering doctrine. That
   doctrine provides that the States cannot be commanded by the federal
   government to administer a federal regulatory program.              Brackeen v.
   Haaland, 994 F.3d 249, 298–99 (5th Cir. 2021). Though this doctrine was
   not identified in the complaint as a basis for invalidating the mandate, the
   plaintiffs presented arguments about the doctrine in their motion for a
   preliminary injunction. The plaintiffs argued that the vaccine mandate
   violated the anti-commandeering doctrine because it directs state-run
   hospitals and state surveyors to enforce federal policy. The district court’s
   opinion on the preliminary injunction discusses this argument along with
   “other constitutional issues” in determining the likelihood of success by the
   plaintiffs on the merits. The district court found that there was no evidence
   as to which of the health care facilities subject to the mandate were private
   and which were operated by the States. Thus, the doctrine was considered
   but rejected as a basis to rule. The district court relied on other perceived
   constitutional defects and enjoined the mandate. Neither this court nor the




                                          6
Case: 21-30734     Document: 00516201881          Page: 7   Date Filed: 02/14/2022




                                   No. 21-30734


   Supreme Court made any rulings about the anti-commandeering doctrine.
          We see no basis for adding this new constitutional theory to the case
   now. Nothing has changed in the authority being utilized by CMS for the
   mandate. True, there may be expansion of its reach by the new, January 25
   guidance that the plaintiffs label the Surveyor Vaccine Mandate. Yet, if the
   anti-commandeering doctrine is implicated by the CMS mandate, that claim
   could have been brought at the very beginning of this case. Indeed, the
   district court considered the argument even without the complaint’s
   identifying the doctrine and rejected it as not having been proven. For us to
   send the case back so an effort could be made by the plaintiffs to plead and
   prove the doctrine more effectively than they did earlier is not a proper use
   of Appellate Rule 12.1.
                 B. Surveyor Vaccine Mandate
          Plaintiffs also wish to add to their complaint a challenge to guidance
   issued by CMS in a January 25, 2022 publication entitled “Vaccination
   Expectations for Surveyors Performing Federal Oversight.” The district
   court summarized it as establishing “a new vaccine mandate on state
   employee surveyors who survey and report whether Medicare and Medicaid
   facilities are complying with applicable regulations, including the
   November 5, 2021 CMS Vaccine Mandate.” Among other objections, this
   decision to expand the coverage of the mandate was said to violate the
   Administrative Procedures Act. The defendants insist this is not a new
   mandate but simply guidance as to application of the November vaccine
   mandate to individuals who were not originally subject to it. The January 25
   memorandum provides that these surveyors, if not vaccinated, are not to be
   part of any onsite evaluation of Medicare and Medicaid providers, but
   defendants say the guidance is given only as “expectations” without any
   authority retained by CMS or given to others to enforce it.




                                         7
Case: 21-30734      Document: 00516201881           Page: 8     Date Filed: 02/14/2022




                                     No. 21-30734


          The guidance itself says this: “CMS is expanding on the exclusionary
   criteria for all surveyors . . . entering provider and supplier locations to
   include vaccination status.” By its own terms, then, the guidance adds
   surveyors to the group of unvaccinated individuals who are excluded from
   entering certain Medicare and Medicaid facilities. Consequently, we do not
   need to decide if there is some other method, besides an amendment here,
   for plaintiffs to challenge the later guidance. It is enough that we conclude
   that the January 25 guidance is an extension of the November Vaccine
   Mandate. Consequently, any invalidation of the November mandate will
   make this later guidance vestigial and potentially of little effect.
          The plaintiffs also argued in district court, and now to this court in the
   present motion, that the “rationale” for the November vaccine mandate has
   vanished. The argument is based on the facts that a milder strain of the
   COVID-19 virus now dominates as opposed to the one that reigned in
   November. Further, the plaintiffs argue that there has been widespread
   withdrawal of other federal, state and local mandates for vaccination, leaving
   the one for workers in medical facilities an arbitrary remnant.
          Even if those changes have occurred, a court may overturn an
   agency’s ruling “only if it is arbitrary, capricious, an abuse of discretion, not
   in accordance with law, or unsupported by substantial evidence on the
   [agency] record.” Buffalo Marine Servs. Inc. v. United States, 663 F.3d 750, 753
   (5th Cir.2011) (emphasis added). Indeed, “[a]gency action is to be upheld, if
   at all, on the basis of the record before the agency at the time it made its
   decision.” Louisiana ex rel. Guste v. Verity, 853 F.2d 322, 327 n.8 (5th Cir.
   1988). It could be the district court recognized those limitations, as the court
   did not accept the plaintiffs’ proposal to add to the complaint that the
   rationale for the mandate no longer exists. The district court’s indicative
   ruling summarized five new assertions in the amended complaint, then stated
   it would allow amendment only to add the anti-commandeering theory and a



                                           8
Case: 21-30734      Document: 00516201881          Page: 9   Date Filed: 02/14/2022




                                    No. 21-30734


   challenge to the January 25 guidance. The court did not indicate acceptance
   of any amendment to include allegations about changed conditions having
   invalidated the original rationale. Thus, there is no basis under our Federal
   Rule of Appellate Procedure 12.1 to remand to allow that allegation.
          Thus, we do not grant authority to add a claim about what appears to
   be a minor (in terms of the individuals affected) extension of the existing
   mandate. Moreover, we will not allow that extension, if that is what it is, to
   cause a reopening of the sufficiency of the factual basis for CMS’s earlier
   vaccine mandate. Finally, judicial review of agency action evaluates the facts
   revealed in the administrative record and the legal arguments relating to that
   record. Even if we have some authority to say an agency’s reasoning has
   timed out, neither this court nor the district court can be put in the position
   of re-analyzing this mandate with every new version of this virus.
          IT IS ORDERED that the plaintiff states’ opposed motion to
   remand the case to the United States District Court, Western District of
   Louisiana, Monroe, is DENIED.




                                         9